Title: Thomas Jefferson to George Jefferson, 1 July 1809
From: Jefferson, Thomas
To: Jefferson, George


          Dear Sir  Monticello July 1. 09.
          Your three letters of June 16. 19. & 23. came to hand by our last post, and I now inclose you the two notes signed as desired. I am sincerely sorry for the transfer of this debt into the bank, & to have subjected mr Venable to a responsibility there which I know must be painful to him, & on that account doubles my uneasiness. a person near the Natural bridge had made me an offer for my lands there, which for want of information I could not then accept. he promised to call on me this spring, but not having done it, I have written to him my readiness to conclude with him. Griffin writes me from Bedford that he has a hope of selling the lands there which I offer there, soon after I shall have gone there. the prospect of selling several detached tracts here is as yet unpromising, & all these operations you know are slow. they shall be pressed however in aid of my Bedford crops.
          I accede to your choice of Gordon & co. for my correspondents in groceries, & will take care to have paiments duly made at the epochs proposed. I mentioned in my letter my request that they would send on 50.℔ of coffee by the first boats, as we shall be in want by that time. I am much in want of the bar iron which is with you. I will pray you to send that & 20. bundles of rod by the first boat. the remaining 60. bundles of rod may wait for mr Randolph’s boats, which will be down after harvest. if the chairs are gone up they will probably be in Bedford in time for me, as I am have not yet fixed a day for my departure.
          Your’s affectionately Th: Jefferson
        